Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT, dated as of January 10, 2017 (this “Agreement”), is by
and among Landauer, Inc., a Delaware corporation (the “Company”), the entities
and natural persons listed on Schedule A hereto (collectively, the “Gilead
Group”) and their Affiliates (as defined below).

WHEREAS, prior to the execution of this Agreement, the Company’s Board of
Directors (the “Board”) has determined to (i) increase the size of the Board
from nine (9) to ten (10) members, (ii) appoint Jeffrey A. Strong (the
“Nominee”) to fill the vacancy resulting from the increase in Board size and
(iii) nominate the Nominee at the Company’s 2017 Annual Meeting of Stockholders
(the “2017 Annual Meeting”);

WHEREAS, on the date hereof the Gilead Group Economically Owns (as defined
below) the shares, each with a $0.10 par value, of the Company’s common stock
(the “Common Stock”) specified on Schedule A of this Agreement; and

WHEREAS, the Company has determined that it is in the best interest of the
Company and its stockholders, and the Company and the Gilead Group have agreed
that it is in their mutual interest, to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I

BOARD MATTERS

SECTION 1.1   Directors. 

(a)  Simultaneously with the execution of this Agreement, the Company shall (i)
increase the size of the Board from nine (9) to ten (10) directors and (ii)
appoint the Nominee as a director of the Company to serve on the Board with a
term expiring at the 2017 Annual Meeting.  In addition, the Company agrees that
the Board and all applicable committees of the Board (unless a court of
competent jurisdiction concludes that the Gilead Group has violated any
provision of this Agreement) shall take all actions necessary to include the
Nominee on the Company’s slate of nominees for the election of directors at the
2017 Annual Meeting and recommend and solicit proxies for the election of the
Nominee at the 2017 Annual Meeting in the same manner as for the other nominees
nominated by the Board at the 2017 Annual Meeting (subject to the terms and
conditions of the following paragraph).  The members of the Gilead Group agree
that the Company’s and the Board’s obligations in this Section 1.1(a) shall
terminate, and the Nominee shall resign as a member of the Board (and all
committees thereof), at such time (the “Trigger Event Resignation Date”) as a
court of competent jurisdiction concludes that the Gilead Group has violated any
provision of this Agreement.  By entering into this Agreement, the Nominee
hereby (a) waives any right to receive equity compensation in connection with
his service on the Board until the 2018 Annual Meeting and (b) irrevocably
agrees to offer to the Board in writing his resignation as a member of the Board
(and all committees thereof) upon the Trigger Event



 

--------------------------------------------------------------------------------

 

Resignation Date.  The parties acknowledge that the Nominee, upon appointment or
election to the Board, will be subject to the same protections and obligations
regarding confidentiality, conflicts of interest, fiduciary duties, trading and
disclosure and other governance guidelines and policies (collectively, “Company
Policies”), and shall be required to preserve the confidentiality of the
Company’s business and information, including discussions or matters considered
in or for meetings of the Board or related thereto, and shall have the same
rights and benefits, including with respect to insurance, indemnification,
exculpation, compensation and fees, as are applicable to the independent
directors of the Company.  In furtherance of the foregoing, the Nominee shall
not share any reports, meeting materials, notices, draft minutes or other
materials or information received by him in his capacity as a member of the
Board with any of his Affiliates unless such Affiliates enter into a
confidentiality agreement with the Company in substantially the same form
executed by the Gilead Group on the date hereof.

(b) The Nominee shall provide any and all information required to be disclosed
in a proxy statement or other filing under applicable law or that is otherwise
consistent with the information that is required to be disclosed by all other
persons standing for election as a director of the Board, stock exchange rules
or listing standards, along with any additional information reasonably requested
by the Company (acting in good faith) in connection with assessing eligibility,
independence and other criteria applicable to directors or satisfying compliance
and legal obligations; it being understood that the Company has received all
requisite information from the Nominee as of the date hereof in order to include
the Nominee on the Company’s slate of nominees for the election of directors at
the 2017 Annual Meeting. The Nominee represents and warrants to the Company that
all such written information that he has heretofore provided or will provide to
the Company in accordance with this Section 1.1(b) is, has been and will be
accurate and complete in all material respects.  

(c) During the Standstill Period, if the Nominee is unable to serve as a
director of the Company solely due to death or incapacity, the Gilead Group
shall be entitled to recommend a substitute person to fill the resulting
vacancy, provided that any such substitute person so recommended shall be
reasonably acceptable to the Governance and Nominating Committee and the Board
after exercising its fiduciary duties in good faith and shall qualify as
“independent” pursuant to SEC rules, the New York Stock Exchange listing
standards and the Company’s Governance and Nominating Standards and have the
relevant financial and business experience to fill the resulting vacancy.  The
Governance and Nominating Committee and the Board shall make their
determinations regarding whether such person is acceptable and meets the
foregoing criteria within twenty (20) business days after representatives of the
Board have conducted customary in-person interview(s) of such director candidate
(such determination not to be unreasonably withheld), which interviews shall be
conducted as promptly as practicable, but in any case, assuming reasonable
availability of the proposed director candidate, within twenty (20) business
days after the Gilead Group’s submission of such director candidate’s
credentials, including, but not limited to, a completed copy of the Company’s
standard directors’ and officers' questionnaire and any other information
reasonably requested by the Board based on its customary due diligence process.
The Board will take such actions as necessary to appoint such replacement
nominee to the Board no later than five (5) business days after Board approval.
If the Board does not elect such replacement director candidate to the Board
pursuant to this Section 1.1(c), the Company and the Gilead Group shall continue
to follow the procedures of this Section 1.1(c) until a replacement director
candidate is elected to the Board.





2

 

--------------------------------------------------------------------------------

 

(d) The Company anticipates there will be one (1) vacancy on the Board at the
2018 Annual Meeting.  Following the execution of this Agreement but no later
than thirty (30) days prior to the deadline for the submission of stockholder
nominations for directors at the 2018 Annual Meeting, the Company shall use its
reasonable best efforts to select one (1) new independent director (the “New
Director Nominee”) to the Board, who shall (A) qualify as “independent” pursuant
to SEC rules, the New York Stock Exchange listing standards and the Company’s
Governance and Nominating Standards, (B) satisfy the Board membership criteria
set forth in the Company’s Governance and Nominating Standards and (C) be
mutually agreed upon by the Company and the Gilead Group (such agreement not to
be withheld in bad faith).  The search process for the New Director Nominee
shall be conducted by the Governance and Nominating Committee acting in good
faith, which shall give due consideration to any candidate recommended by the
Gilead Group, subject to a customary due diligence process, including review of
a directors’ and officers’ questionnaire, background check and
interview.   After the Governance and Nominating Committee and the Gilead Group
jointly recommend a New Director Nominee to the Board, the Board shall vote on
the appointment of such New Director Nominee to the Board, and if approved (such
approval not to be unreasonably withheld or delayed), he or she shall be
included on the Company’s slate of nominees for the election of directors at the
2018 Annual Meeting, and the Board shall recommend and solicit proxies for the
election of the New Director Nominee at the 2018 Annual Meeting in the same
manner as for the other nominees nominated by the Board at the 2018 Annual
Meeting.

(e)  The Company agrees that the Nominee meets all applicable requirements for
service on the Compensation Committee and shall be appointed to such committee
simultaneously with the execution of this Agreement with a term expiring at the
2017 Annual Meeting.  During the Standstill Period, if the Nominee is re-elected
to serve as a director and continues to meet all applicable requirements for
service on the Compensation Committee, then he shall continue to serve on the
Compensation Committee for the duration of his term; provided that if the Board
removes the Nominee from the Compensation Committee prior to the expiration of
such term (unless such removal is agreed to by the Nominee in writing), the
Standstill Period shall expire effective as of such removal notwithstanding any
other provision herein.

(f)  If the Board nominates the Nominee for election at the 2018 Annual Meeting,
and the Nominee is re-elected to serve as a director at such meeting, the Board
shall, within 15 days of the 2018 Annual Meeting, appoint the Nominee to the
Governance and Nominating Committee of the Board.

SECTION 1.2   Voting Provisions.   During the Standstill Period, each member of
the Gilead Group shall cause, and shall cause its respective Affiliates to
cause, all shares of Common Stock or any rights, warrants, options or other
securities convertible into or exchangeable for shares of Common Stock or any
other securities of the Company for which they have the right to vote to be
present for quorum purposes and to be voted at any meeting of stockholders or at
any adjournments or postponements thereof, and to consent in connection with any
action by consent in lieu of a meeting, (i) in favor of each director nominated
and recommended by the Board for election at any such meeting, (ii) against any
stockholder nominations for director that are not approved and recommended by
the Board for election at any such meeting and against any proposals or
resolutions to remove any member of the Board and (iii) in accordance with the
recommendations by the Board on all other proposals of the Board



3

 

--------------------------------------------------------------------------------

 

set forth in the Company’s proxy statements.  During the Standstill Period, each
member of the Gilead Group shall also cause, and shall cause its respective
Affiliates to cause, all shares of Common Stock for which they have the right to
vote to be present for quorum purposes and to be voted in accordance with this
Section 1.2 at each of the Company’s Annual Meetings of the Stockholders, and
any adjournments or postponements thereof.  During the Standstill Period, not
later than five (5) business days prior to each of the Company’s Annual Meetings
of the Stockholders, each member of the Gilead Group shall vote in accordance
with this Section 1.2 and shall not revoke or change any such vote. 

SECTION 1.3  Notice of Nomination. The Gilead Group hereby agrees that the
execution of this Agreement constitutes the irrevocable withdrawal of the Gilead
Group’s Notice of Stockholder Nominations of Individuals for Election as
Directors at the 2017 Annual Meeting of Stockholders of Landauer, Inc., dated
and submitted to the Company on December 19, 2016, and the Gilead Group agrees
not to take any further actions with respect thereto except as contemplated by
Section 1.6(a).

SECTION 1.4  Books and Records Demand. As promptly as practicable following the
date hereof, and in any event within four (4) business days hereof, the Gilead
Group shall withdraw its demand submitted on November 6, 2016 pursuant to
Section 220 of the Delaware General Corporation Law for various Company books,
records and documents.

SECTION 1.5   Actions by the Gilead Group.  Each member of the Gilead Group
agrees that, during the Standstill Period, it shall not, and shall cause its
Affiliates and their respective principals, directors, general partners,
managing members, managers, officers, employees, agents and representatives, and
any successors or assigns thereof, not to, unless specifically requested or
authorized in writing by a resolution of the Board, directly or indirectly
(alone or in concert with anyone):

(a) purchase or cause to be purchased or otherwise acquire, or offer to purchase
or offer to cause to be purchased or offer to otherwise acquire, or agree to
acquire Economic Ownership of any Common Stock (or rights or options to acquire
Common Stock) that would, when taken together with shares of Common Stock
Economically Owned by the Gilead Group as of the date hereof, result in the
Gilead Group Economically Owning issued and outstanding shares of Common Stock
in excess of ten percent (10.0%) of the outstanding Common Stock of the Company,
on a fully diluted basis;

(b) sell, or offer, seek or agree to sell, or buy, or offer, seek or agree to
buy, directly or indirectly, through swap or hedging transactions or otherwise,
voting rights decoupled from the underlying shares of Common Stock;

(c) form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock, or deposit any shares of
Common Stock in a voting trust or similar arrangement, or subject any shares of
Common Stock to any voting agreement or pooling arrangement, or grant any proxy,
designation or consent with respect to any shares of Common Stock (other than to
a designated representative of the Company pursuant to a proxy or consent



4

 

--------------------------------------------------------------------------------

 

solicitation on behalf of the Board), other than solely with one (1) or more
Affiliates (other than portfolio or operating companies) of the Gilead Group;

(d)  encourage or advise any person or assist any other person in so encouraging
or advising any person with respect to the giving or withholding of any proxy,
consent or other authority to vote shares of Common Stock or in conducting any
type of referendum or the voting of shares of Common Stock (other than such
encouragement or advice that is consistent with the Board’s recommendation in
connection with such matter);

(e) solicit proxies, designations or written consents of stockholders, or
conduct any binding or nonbinding referendum with respect to Common Stock, or
make or in any way participate in any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but without
regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the definition of
“solicitation”) to vote any shares of Common Stock with respect to any matter,
or become a “participant” in any contested solicitation for the election of
directors with respect to the Company (as such terms are defined or used in the
Exchange Act and the Rules promulgated thereunder), other than solicitations or
acting as a “participant” in support of the recommendations of the Board;

(f) (i) seek to call, request the call of, or call a special meeting of the
stockholders of the Company, or make or seek to make a stockholder proposal
(whether pursuant to Rule 14a-8 under the Exchange Act or otherwise) at any
meeting of the stockholders of the Company or in connection with any action by
consent in lieu of a meeting, (ii) make a request for a list of the Company’s
stockholders or its stock ledger or other books and records of the Company under
any statutory or regulatory provisions providing for stockholder access to
materials, books and records of the Company; provided, however, for clarity,
that the Nominee shall not in any way be limited in requesting (in accordance
with the Board’s established procedures for requesting information from the
Company’s management) any such materials consistent with his fiduciary duties in
his capacity as a director of the Company, (iii) seek election to the Board or
seek to place a representative on the Board or nominate or recommend the
nomination of any candidate to the Board (other than, in the case of the
Nominee, privately in his capacity as a director, or as expressly set forth in
Section 1.1 and Section 1.2), (iv) seek the removal of any director from the
Board or (v) otherwise acting alone or in concert with others, seek to advise,
control or influence the management, governance, business, affairs or policies
of the Company;

(g) propose, offer, encourage, publicly advocate for or participate in (i) any
effort to acquire the Company or any of its subsidiaries or any material assets
or operations of the Company or any of its subsidiaries, (ii) any effort to
engage in any transaction with respect to an Extraordinary Matter or in any
other transaction or enter into any agreement that would result in Economic
Ownership by any person or entity (whether or not a member of the Gilead Group)
or group (as defined in Section 13(d)(3) of the Exchange Act) of outstanding
shares of Common Stock at any time or outstanding voting power of the Company at
any time (excluding securities as contemplated by clause (a) hereof), (iii) any
tender offer, exchange offer, merger, acquisition, share exchange or other
business combination or “change in control” (as such term is used in Item 6 of
Schedule 14A) transaction involving the Company or any of its subsidiaries or
(iv) any recapitalization, stock repurchase, restructuring, liquidation,
disposition, dissolution or other extraordinary transaction involving the
Company, any of its subsidiaries or any material portion



5

 

--------------------------------------------------------------------------------

 

of their businesses; provided that this clause (g) shall survive the Standstill
Period and shall terminate upon the date that is thirty (30) days prior to the
deadline for the submission of stockholder nominations for directors at the 2020
Annual Meeting of Stockholders as set forth in the Company’s By-laws;

(h) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, consent under, or amendment of, any of the provisions of Sections
1.1, 1.2, 1.4, 1.5 or 1.6, or otherwise (i) publicly seek in any manner to
obtain any waiver, consent under, or amendment of, any provision of this
Agreement or (ii) bring any action or otherwise act to contest the validity or
enforceability of Sections 1.1, 1.2, 1.4, 1.5 or 1.6 or publicly seek a release
from the restrictions or obligations contained in Sections 1.1, 1.2, 1.4, 1.5 or
1.6;

(i) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its direct or indirect
subsidiaries or any of their respective current or former directors or officers
(including derivative actions) in order to effect, cause or take any of the
actions expressly prohibited by this Section 1.5; provided, however, that for
the avoidance of doubt the foregoing shall not prevent any Gilead Group member
from (i) bringing litigation to enforce the provisions of this Agreement, (ii)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against the Gilead Group with respect to this Agreement or (iii)
responding to or complying with a validly issued legal process that neither the
Gilead Group nor any of their Affiliates initiated, encouraged, aided or
abetted;

(j) initiate or seek the convening of (or assist any other person in the
convening of) any meeting of the Company’s stockholders;

(k) (i) take any action in support of or make any public proposal, or private
proposal that would reasonably be expected to require the Company to make a
public statement, with respect to or (ii) in a manner adverse to the Company,
make any public statement or otherwise seek to encourage or advise or assist any
person in so encouraging or advising with respect to: (A) any change in the
identity, number or term of directors serving on the Board or the filling of any
vacancies on the Board, (B) any change in the capitalization or dividend policy
of the Company, (C) any other change in the Company’s management, governance,
corporate structure, affairs or policies, (D) any Extraordinary Matter, (E)
causing a class of securities of the Company to be delisted from, or to cease to
be authorized to be quoted on, any securities exchange or (F) causing a class of
equity securities of the Company to become eligible for termination of
registration pursuant to Section 12(g)(4) of the Exchange Act;

(l)  make any public statements (i) in opposition to any decision made by or
action of the Board or the Company or (ii) regarding the Nominee’s service on
the Board; or

(m) enter into any discussions, negotiations, agreements or understandings with
any person or entity (other than the persons or entities set forth on Schedule
A) with respect to the foregoing, or advise, assist, encourage, support or seek
to persuade others to take any action with



6

 

--------------------------------------------------------------------------------

 

respect to any of the foregoing, or act in concert with others or as part of a
group (within the meaning of Section 13(d)(3) of the Exchange Act) with respect
to any of the foregoing.

Notwithstanding anything herein to the contrary, nothing in this Section 1.5 or
elsewhere in this Agreement shall be deemed to in any way restrict or limit: (i)
the Nominee, in his capacity as a member of the Board, from confidentially (A)
expressing or advocating for his views to the Company, the Board, officers of
the Company, other directors, representatives and advisors of the Company or at
Board meetings, (B) voting in his capacity as a director, which vote if required
to be disclosed publicly under applicable law or regulation shall not constitute
a violation of this Section 1.5 or (C) taking any action in his capacity as a
director of the Company required by his fiduciary duties to the Company; (ii)
the Gilead Group or its Affiliates from selling or tendering any shares of
Common Stock, including in response to a Company or third-party tender offer or
exchange offer, subject to Section 2.2; (iii) the Nominee or the Gilead Group
from communicating, on a confidential basis, with attorneys, accountants or
financial advisors (excluding any advisor who has taken, takes or is expected by
the Gilead Group to take, any action that if taken by the Gilead Group would
violate Section 1.5), or as otherwise required by law; (iv) the Gilead Group
from voting its shares of Common Stock in accordance with Section 1.2 hereof;
(v) the Gilead Group from communicating privately with their investors or
potential investors in a manner that (v) is consistent with ordinary course
communications with their investors or potential investors, (w) is not intended
to result in public dissemination, (x) is not sent with the purpose of violating
any provision of this Agreement (including, for the avoidance of doubt, this
Section 1.5, Section 1.6(b) or Section 1.6(c)), (y) does not otherwise violate
any applicable laws and (z) is limited to publicly-available information; (vi)
the Gilead Group from communicating privately with stockholders of the Company
and others in a manner that (I) does not otherwise violate any provision of this
Agreement (including, for the avoidance of doubt, this Section 1.5, Section
1.6(b) or Section 1.6(c)), (II) does not otherwise violate any applicable laws,
(III) is limited to publicly-available information, (IV) is consistent with the
Company’s practices and policies regarding stockholder communications and (V) is
not initiated by any member of the Gilead Group; provided that the Gilead Group
will inform the Company’s Chief Executive Officer of any such discussions; or
(vii) the Gilead Group from taking any action necessary to comply with any law,
rule or regulation or any action required by any governmental or regulatory
authority or stock exchange that has, or may have, jurisdiction over the Gilead
Group or any of their respective Affiliates.

SECTION 1.6  Additional Representations and Agreements by the Parties.

(a) The Gilead Group acknowledges and agrees that the Company will file a
current report on Form 8-K that describes this Agreement. The Company
acknowledges and agrees that the Gilead Group will file an amendment to its
Schedule 13D reporting the entry into this Agreement. The relevant disclosure in
such filings shall be consistent with the press release described in Section 1.7
and the other terms of this Agreement, and shall each be in form and substance
reasonably acceptable to the Company and the Gilead Group.

(b) During the Standstill Period, the Gilead Group shall not, and the Gilead
Group shall cause its respective Affiliates and their respective principals,
directors, general partners, members, managers, officers and employees not to,
make, or cause to be made, any comments or statements by press release or
similar public statement to the press or media, or in any SEC filing



7

 

--------------------------------------------------------------------------------

 

or any other manner that would reasonably be expected to result in such
statement becoming public, any statement or announcement that is negative with
respect to or disparages, the Company, its partners, officers, directors or
employees or the Company’s businesses, operations, strategic plans or strategic
direction.  During the Standstill Period, neither the Company, its Affiliates
nor any of their respective officers, directors or employees shall make, or
cause to be made, by press release or similar public statement, including to the
press or media or in an SEC filing or any other manner that would reasonably be
expected to result in such statement becoming public, any statement or
announcement that is negative with respect to or disparages, any member of the
Gilead Group, its Affiliates or any of their respective officers, directors,
members or employees.  The foregoing shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or if the comments or statements
of the type covered by this Section 1.6(b) are required to be made by law or
regulation by either party.

(c) During the Standstill Period, the Gilead Group hereby agrees that the Gilead
Group and its Affiliates shall not, and shall cause their respective principals,
directors, general partners, managing members, managers, officers and employees
not to, make any request of any director of the Company to engage in, or
consider engaging in, conduct that is inconsistent with the Company Policies.

SECTION 1.7  Publicity.  Promptly after the execution of this Agreement, the
Company will issue a mutually agreeable press release substantially in the form
attached hereto as Schedule B. 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.1  Authority; Binding Agreement.  (a)  The Company hereby represents
that this Agreement and the performance by the Company of its obligations
hereunder (i) has been duly authorized, executed and delivered by the Company,
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (ii) does not require the
approval of the stockholders of the Company and (iii) does not and will not
violate any law, any order of any court or other agency of government, the
charter of the Company or the By-laws of the Company, or any stock exchange rule
or regulation, or any provision of any indenture, agreement or other instrument
to which the Company or any of its properties or assets is or are bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument,
or result in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

(b)  Each member of the Gilead Group represents and warrants that this Agreement
and the performance by such member of the Gilead Group of its obligations
hereunder (i) has been duly authorized, executed and delivered by the Gilead
Group and such member, and is a valid and binding obligation of such member,
enforceable against such member in accordance with its



8

 

--------------------------------------------------------------------------------

 

terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (ii) does not require approval by any owners or holders of any
equity interest in any member of the Gilead Group (except as has already been
obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of any member of the Gilead Group, as amended, or any provision of any
agreement or other instrument to which any member of the Gilead Group or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any lien, charge, restriction, claim, encumbrance or adverse
penalty of any nature whatsoever pursuant to any such agreement or instrument.

SECTION 2.2  Interests in Common Stock.  The members of the Gilead Group hereby
represent and warrant to the Company that, as of the date hereof, they and their
Affiliates are, collectively, the Economic Owners of such number of shares of
Common Stock as is accurately and completely set forth (including, without
limitation, as to the form of ownership) on Schedule A hereto, and none of the
members of the Gilead Group or any of their Affiliates Economically Own any
other securities of the Company or is party to any swap or hedging transactions
or other derivative agreements of any nature with respect to any shares of
Common Stock.  During the Standstill Period (as defined below) and for so long
as the Nominee serves on the Board, the Gilead Group shall promptly (and in any
event within three (3) business days) notify the Company in writing upon the
Gilead Group, together with its Affiliates, purchasing, selling or disposing of
any shares of Common Stock; provided that the filing of any Form 3 or 4 under
Section 16 of the Exchange Act shall constitute effective notice to the Company
as to any purchases or sales of shares of Common Stock by the Gilead Group. 

 SECTION 2.3  Defined Terms.  For purposes of this Agreement

(a) The term “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by
the Securities and Exchange Commission (the “SEC”) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  For purposes of this Agreement,
the Gilead Group, on the one hand, and the Company, on the other, shall not be
deemed to be Affiliates of each other.

(b) The terms “Beneficial Owner,” “Beneficially Own” and “Beneficial Ownership”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act.  The terms “Economic Owner,” “Economically Own” and
“Economic Ownership” shall have the same meanings as “Beneficial Owner,”
“Beneficially Own” and “Beneficial Ownership” except that a person will also be
deemed to “Economically Own,” to be the “Economic Owner” and to have “Economic
Ownership” of (i) all shares of Common Stock which such person has the right to
acquire pursuant to the exercise of any rights in connection with any securities
or any agreement, regardless of when such rights may be exercised and whether
they are conditional, and (ii) all shares of Common Stock in which such person
has any economic interest, including, without limitation, pursuant to a cash
settled call option or other derivative security, contract or instrument in any
way related to the price of shares of Common Stock.





9

 

--------------------------------------------------------------------------------

 

(c) “Extraordinary Matter” means (i) any merger, consolidation, share exchange,
recapitalization or other business combination, in each case as a result of
which the holders of the Common Stock of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
outstanding shares of common stock of the resulting company (or, if such
resulting company is a subsidiary, then the ultimate parent company) or (ii) any
sale of all or substantially all of the assets of the Company, in each case
referred to in (i) or (ii) that is subject to approval by the stockholders of
the Company, in each case outside the ordinary course of business and involving
the Company.  For the avoidance of doubt, “Extraordinary Matter” does not
include a proxy contest or consent solicitation with respect to the election of
directors.

(d) The “Standstill Period” means the period from the date of this Agreement
through the Initial Lock-Up Expiration Date; provided, that, the Standstill
Period shall terminate earlier upon (i) a Non-Renomination Event or (ii) a
Company Breach Event.  A “Non-Renomination Event” shall mean the date that
written notice is delivered to the Gilead Group that the Company does not wish
to nominate the Nominee or any replacement director thereof for re-election at
the Company’s 2018 Annual Meeting of Stockholders (the “2018 Annual Meeting”),
which written notice to the Gilead Group shall be delivered no later than thirty
(30) days prior to the deadline for the submission of stockholder nominations
for directors at the 2018 Annual Meeting.  “Initial Lock-Up Expiration Date”
means the date that is thirty (30) days prior to the deadline for the submission
of stockholder nominations for directors at the 2019 Annual Meeting of
Stockholders (the “2019 Annual Meeting”) as set forth in the Company’s By-laws. 
A “Company Breach Event” means the failure of the Board to agree in writing, at
least thirty (30) days prior to the deadline for the submission of stockholder
nominations for directors at the 2018 Annual Meeting, to nominate for election
at the 2018 Annual Meeting, a New Director Nominee in accordance with Section
1.1(d) hereof.

ARTICLE III

OTHER PROVISIONS

SECTION 3.1  Specific Performance; Remedies.  

(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, or, if
such courts do not accept jurisdiction then any state or federal court in the
State of New York, in addition to any other remedy to which they may be entitled
at law or in equity.  Any requirements for the securing or posting of any bond
with such remedy are hereby waived.

(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in the State of Delaware, or, if



10

 

--------------------------------------------------------------------------------

 

such courts do not accept jurisdiction then any state or federal court in the
State of New York (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 3.3 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court.  Each party, on behalf of itself and its Affiliates, irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in any state or federal court in the State of Delaware, or, if such
courts do not accept jurisdiction then any state or federal court in the State
of New York, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an improper or
inconvenient forum.

SECTION 3.2  Entire Agreement.  This Agreement (together with the letter
agreement by and between the Company and Gilead Capital LP dated January 4,
2017, as extended by the letter agreement by and between the Company and Gilead
Capital LP dated January 9, 2017, and the confidentiality agreement entered into
by and between the Company and the Gilead Group on the date hereof) contains the
entire understanding of the parties with respect to the subject matter hereof
(notwithstanding any other agreements, promises, representations, warranties,
covenants or other undertakings, whether written or oral) and may be amended
only by an agreement in writing executed by the parties hereto.  No rights under
this Agreement shall be deemed waived absent a written waiver by the party
granting the waiver.

SECTION 3.3  Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) given by facsimile, when such facsimile is transmitted to the facsimile
number set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this subsection:

if to the Company:

Landauer, Inc.

2 Science Road

Glenwood, Illinois 60425

Attention:  Chief Executive Officer

﻿

with a copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Facsimile No: (312) 853-7036

Email Address: lbarden@sidley.com

 jkelsh@sidley.com

Attention: Larry A. Barden

    John P. Kelsh

﻿

﻿





11

 

--------------------------------------------------------------------------------

 

if to the Gilead Group:

Gilead Capital LP

157 Columbus Avenue

Suite 403

New York, New York 10023

Email Address: kanchana@gileadcapital.com

Attention: Chief Legal Officer

﻿

with a copy to (which shall not constitute notice):

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

Facsimile: (212) 451-2222

Email Address: mraab@olshanlaw.com

Attention: Mitchell Raab

﻿

SECTION 3.4  Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware, without regard to any conflict of laws
provisions thereof.

SECTION 3.5  Further Assurances.  Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other parties in
order to effectuate fully the purposes, terms and conditions of this Agreement.

SECTION 3.6  Third-Party Beneficiaries.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, and nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.  The rights and obligations under this Agreement
may not be transferred without the consent of the other parties and any transfer
in violation of this sentence shall be null and void.

SECTION 3.7  Fees and Expenses.  Neither the Company, on the one hand, nor the
Gilead Group, on the other hand, will be responsible for any costs, fees or
other expenses of the other in connection with this Agreement or any event
leading thereto; provided, however, that the Company shall reimburse the Gilead
Group for its reasonable and documented expenses, including legal fees and
expenses, incurred in connection with the 2017 Annual Meeting, the negotiation
and entry into this Agreement and all related matters, in an amount not to
exceed $100,000 and to be paid within 15 business days after such reasonable and
documented expenses are submitted to the Company.





12

 

--------------------------------------------------------------------------------

 

SECTION 3.8  Counterparts; Miscellaneous.  This Agreement may be executed and
delivered (including by facsimile transmission or .pdf format) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The headings used herein
are for convenience only, and the parties agree that such headings are not to be
construed to be part of this Agreement or to be used in determining the meaning
or interpretation of this Agreement.  Unless the context otherwise requires,
whenever used in this Agreement the singular shall include the plural, the
plural shall include the singular, and the masculine gender shall include the
neuter or feminine gender and vice versa.   Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.   If any provision of this Agreement or the application thereof, becomes
or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable, the remainder of this Agreement will continue in full force and
effect so long as the remaining provisions do not fundamentally alter the
relations among the parties.

SECTION 3.9  Interpretation.  Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of such counsel.  Each party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto.

[Remainder of Page Intentionally Left Blank]

﻿

 

 

 

 

13

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

COMPANY:

 

LANDAUER, INC.

  

By: _/s/ Michael P. Kaminski_______________

Name: Michael P. Kaminski
Title: President and Chief Executive Officer

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 



Support Agreement

--------------------------------------------------------------------------------

 

 

 

GILEAD GROUP:

 

GILEAD CAPITAL LP

 

 

 

 

 

By:__/s/ Jeffrey A. Strong_____________

 

 

Name: Jeffrey A. Strong

 

 

Title: Managing Partner

 

 

 

 

 

GILEAD CAPITAL GP LLC

 

 

 

 

 

By: __/s/ Jeffrey A. Strong_____________

 

 

Name: Jeffrey A. Strong

 

 

Title: Managing Member

 

 

 

 

﻿

                                                              __/s/ Jeffrey A.
Strong_____________

 

﻿

                                                              Jeffrey A. Strong

 

﻿

 

 

﻿

                                                             

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Support Agreement

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

As of January 10, 2017, the Gilead Group Economically Owns, in the aggregate,
481,415 shares of Common Stock.

 

The persons and entities that own such shares and the number of shares that they
Economically Own are set forth below.

﻿

Person or Entity

Shares of Common Stock Economically Owned

﻿

Gilead Capital LP

 

 

481,415

 

﻿

Gilead Capital GP LLC

 

481,415

Jeffrey A. Strong

 

481,415

 

﻿

﻿

﻿

﻿

﻿

 

A-1

--------------------------------------------------------------------------------

 

 

SCHEDULE B

[Press Release]

 

B-1

--------------------------------------------------------------------------------

 

 

News Release

﻿

LANDAUER

﻿

Landauer Agrees to Appoint Jeffrey A. Strong to Board of Directors and

Announces Agreement with Gilead Capital LP

﻿

﻿

For Further Information Contact:

Michael DeGraff

Sard Verbinnen & Co

Phone: 312.895.4734

Email: mdegraff@sardverb.com 

﻿

GLENWOOD, Ill., January 11, 2017 -- Landauer, Inc. (NYSE: LDR), a recognized
leader in personal and environmental radiation measurement and monitoring and
outsourced medical physics services, today announced that the Company has
expanded the Company’s Board of Directors from nine to ten directors and
appointed Jeffrey A. Strong to the Board to fill the resulting vacancy.  In
conjunction with the Company’s 2017 Annual Meeting of Stockholders, the Board
will recommend for election Mr. Strong and Frank B. Modruson, who is also
standing for election as a new independent director.

﻿

Mr. Strong’s appointment is part of an agreement with Gilead Capital LP
(“Gilead”), under which Gilead has agreed to withdraw its slate of director
nominees for election at the 2017 Annual Meeting, to vote for all of Landauer’s
director nominees, and to other customary standstill provisions.  Pursuant to
the agreement with Gilead, the Company has also agreed to appoint a new
independent director mutually agreeable with Gilead for election at the 2018
Annual Meeting of Stockholders.

﻿

William G. Dempsey, Lead Independent Director, said, “We appreciate the
constructive dialogue we have had with Gilead and welcome Jeffrey as a new
director.  He brings additional expertise to our highly qualified Board, and we
look forward to working together as we continue to execute on our strategic plan
to drive profitability and stockholder value. We are committed to maintaining a
strong, independent Board and we are confident that the recent changes we have
made provide Landauer with a highly qualified group of director nominees with
the right skills and experience to lead the Company forward.”

﻿

Mr. Strong, the Chief Investment Officer, Managing Partner, and Co-Founder of
Gilead, added, “I am pleased to join the Board under this agreement, which will
provide the Company with fresh perspectives and experience. Gilead is excited
about Landauer's future, and we look forward to working constructively with the
senior leadership team and other directors to maximize Landauer's long-term
value for all stockholders.”

﻿

The complete agreement between Landauer and Gilead will be included as an
exhibit to the Company’s Current Report on Form 8-K, which will be filed with
the Securities and Exchange Commission (“SEC”).



 

--------------------------------------------------------------------------------

 

 

Additional details regarding the 2017 Annual Meeting of Stockholders will be
included in the Company’s definitive proxy materials, including an amended proxy
card, which will be filed with the SEC.

﻿

Lazard served as financial advisor to Landauer and Sidley Austin LLP served as
the Company’s legal advisor.

﻿

Jeffrey A. Strong Biography

Jeffrey A. Strong, 39, is the Chief Investment Officer, Managing Partner, and
Co-Founder of Gilead Capital LP, which beneficially owns 5% of the outstanding
stock of Landauer. Prior to Gilead, Mr. Strong was a Partner and Senior Analyst
at QVT Financial LP, a multi-strategy hedge fund, where he specialized in active
ownership investments and other global special situations. Before QVT, Mr.
Strong served as an Analyst at Shenkman Capital Management, focusing on
high-yield bond investments in the healthcare, chemical, and telecom industries.
Mr. Strong has served on the Nominating Committee of Fornebu Utvikling ASA, on
the board of Treveria plc, and on the board of TPC Group Inc., where he was also
Chairman of the Compensation and the Nominating and Governance Committees. He
has an M.B.A. from the College of William & Mary, a B.S. from the University of
Missouri, and is a CFA® charterholder.

﻿

About Landauer

Landauer is a leading global provider of technical and analytical services to
determine occupational and environmental radiation exposure, as well as the
leading domestic provider of outsourced medical physics services. For more than
50 years, the Company has provided complete radiation dosimetry services to
hospitals, medical and dental offices, universities, national laboratories,
nuclear facilities and other industries in which radiation poses a potential
threat to employees. Landauer’s services include the manufacture of various
types of radiation detection monitors, the distribution and collection of the
monitors to and from customers, and the analysis and reporting of exposure
findings. The Company provides its dosimetry services to approximately 1.8
million individuals globally. In addition, through its Medical Physics segment,
the Company provides therapeutic and imaging physics services to the medical
physics community. For information about Landauer, please visit their website at
http://www.landauer.com.

﻿

About Gilead

Gilead Capital LP is an investment adviser focused on long-term investments in
high-quality public small-cap companies in North America and Europe. Gilead
pursues a Leadership Investing strategy, supporting its portfolio companies by
constructively engaging with management teams and boards of directors to elevate
governance and enhance long-term value for the benefit of all shareholders.

﻿

Additional Information and Where to Find It

 

This press release may be deemed to be solicitation material in connection with
the matters to be considered at the 2017 annual meeting (the “2017 Annual
Meeting”) of stockholders of Landauer, Inc. (“Landauer” or the “Company”). The
Company intends to file a definitive proxy statement and a proxy card with the
U.S. Securities and Exchange Commission (the “SEC”) in connection with any such
solicitation of proxies from Landauer stockholders. LANDAUER STOCKHOLDERS ARE
STRONGLY ENCOURAGED TO READ ANY SUCH PROXY STATEMENT (INCLUDING ANY AMENDMENTS
OR SUPPLEMENTS



 

Landauer, Inc. 2 Science Road Glenwood, Illinois 60425-1586 Telephone:
708.755.7000 Fax: 708.755.7011  www.landauer.com

 

--------------------------------------------------------------------------------

 

 

THERETO) WHEN THEY BECOME AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Stockholders will be able to obtain any proxy statement, any
amendments or supplements thereto and other documents filed by the Company with
the SEC for no charge at the SEC’s website at www.sec.gov. Copies will also be
available at no charge by writing to the Company at 2 Science Road, Glenwood,
Illinois 60425, Attention: Corporate Secretary.

  

Participants in the Solicitation

 

The Company and its directors and executive officers may be deemed to be
participants in the solicitation of proxies from the Company’s stockholders in
connection with the matters to be considered at the 2017 Annual Meeting.
Investors may obtain information regarding the Company and its directors and
executive officers in the Company’s Annual Report on Form 10-K for the fiscal
year ended September 30, 2016, which was filed with the SEC on December 14,
2016, and the Company’s preliminary proxy statement for its 2017 Annual Meeting,
which was filed with the SEC on January 3, 2017.  More detailed information
regarding the identity of potential participants in the solicitation, and their
direct or indirect interests, by security holdings or otherwise, will be set
forth in the definitive proxy statement and other materials to be filed with the
SEC in connection with the 2017 Annual Meeting.

﻿

﻿

For the latest news releases and other corporate documents on Landauer, Inc.,
visit

﻿www.landauer.com

﻿

-###-

﻿

﻿



 

Landauer, Inc. 2 Science Road Glenwood, Illinois 60425-1586 Telephone:
708.755.7000 Fax: 708.755.7011  www.landauer.com

 

--------------------------------------------------------------------------------